     Case 2:20-cv-01608-CJB-DPC Document 25 Filed 01/27/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA



 GWENDOLYN SPURLOCK                                     CIVIL ACTION


 VERSUS                                                 NO: 20-1608


 UNITED AUTO CREDIT                                     SECTION: “J”(2)
 CORPORATION, ET AL.


                                      ORDER

      Before the Court is a Motion for Summary Judgment (Rec. Doc. 24) filed by

Defendants, ALS Resolvion, LLC, Allstar Recovery, LLC, and United Auto Credit

Corporation. Local Rule 7.5 of the Eastern District of Louisiana requires that

memoranda in opposition with citations of authorities be filed and served no later

than eight (8) days before the noticed submission date. Defendants set the motion

for submission on January 27, 2021. Plaintiff, however, has failed to file a timely

opposition. It further appearing to the Court that the motion has merit,

      IT IS ORDERED that Defendants’ Motion for Summary Judgment (Rec.

Doc. 24) is GRANTED. Plaintiff’s claims are hereby DISMISSED with prejudice.

      A motion for reconsideration of this Order based on the appropriate Federal

Rule of Civil Procedure, if any, must be filed within thirty days. The motion must be

accompanied by an opposition memorandum to Plaintiff’s Motion for Summary

Judgment (Rec. Doc. 24). Because such a motion would not have been necessary

had a timely opposition memorandum been filed, the costs incurred in connection
      Case 2:20-cv-01608-CJB-DPC Document 25 Filed 01/27/21 Page 2 of 2




with the motion, including attorney’s fees, may be assessed against the party moving

for reconsideration. See Fed. R. Civ. P. 16.

      New Orleans, Louisiana, this 27th day of January, 2021.




                                               CARL J. BARBIER
                                               UNITED STATES DISTRICT JUDGE
